Title: To Alexander Hamilton from Lewis Tousard, 10 March 1799
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Dear General.
            Newport March 10th 1799.
          
          From a letter which I received lately from Mr. Rutledge I expected the Secretary of War would direct me, for the future, to apply to you in matters of service, such as the following requests which I had submitted to his consideration.
          Knowing the multiplicity of affairs with which you are charged; I will spare you the trouble of reading a long letter, and state my requests without inforcing them by the addition of reasons, with which you are equally well acquainted as myself, and which would add nothing to the propriety of them.
          I beg leave to inclose, with the copy of my instructions, Mr. Rutledge’s letter, which seems to be  the answer of  the Secretary to all my requests, and respectfully request, that you would please to order.
          1st. A Second Company of Art. & Engrs. to march to Newport, and garrison Fort Adams and Fort Hamilton, which I have to complete.
          2d. That Captn. John Henry, who, from his activity, may be of great service to me, should be chosen with his company for that purpose.
          3dly. To send me the order for commanding these two companies at Newport and all the troops within the Forts where my duty calls me, according to the date of my commission.
          Your compliance with the above request will remove a  difficulty, which may arise from the order I had last  August, which seemed to leave the Fortification at Fort  Wolcott under the direction of its Commandant, and my instruction of last January, which places positively under my inspection, all the points and Islands upon which works have been erected.
          4thly.
          That as the Law attributes to the Inspector general the right of choosing his Deputy Inspector General The Inspector of division, you would honor me with your choice.  I may easily perform that additional duty and execute your orders in all the forts which I am obliged to visit from the seat of government to Portland.
          My last request and not the least near to my heart is that you would continue to me your friendship of which you already gave me so many proofs.
          With a perfect esteem and respect I have the honor to be Dear General Your most obedient and very hble Servt
          
            Lewis Tousard
          
          His Excellency Major General A. Hamilton &c &c &c—
        